Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 7,
2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00022-CV


 MARIO CESAR RIOS JR. AND RMX CONSTRUCTION INC., Appellants

                                        V.

 HARIS QURESH AND IZ CASH INC. D/B/A A1 CHECK CASHING #18,
                        Appellees

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2018-88468


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 18, 2021. On June 27,
2022, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      We dismiss the appeal.

                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.